130 Ga. App. 2 (1973)
202 S.E.2d 246
ANDREWS
v.
THE STATE.
48557.
Court of Appeals of Georgia.
Submitted September 12, 1973.
Decided October 15, 1973.
Richter & Birdsong, A. Quillian Baldwin, Jr., for appellant.
Loeb C. Ketzky, Solicitor, for appellee.
BELL, Chief Judge.
The defendant was convicted in the State Court *3 of Troup County of theft by deception of $843.15. Code Ann. § 26-1803.
Jurisdiction to try a person accused of a felony is vested exclusively by the State Constitution in the superior courts. Code Ann. § 2-3901; Jackson v. Balkcom, 210 Ga. 412 (80 SE2d 319). "Felony" means a crime punishable by death, or by imprisonment for life, or by imprisonment for more than 12 months. Code Ann. § 26-401 (e). The punishment for a violation of Code Ann. § 26-1803 when the value of the property which is the subject of the theft exceeds $100 is "imprisonment for not less than one and not more than 10 years, or, in the discretion of the trial judge, as for a misdemeanor." Code Ann. § 26-1812 (a). While the above statute grants the trial judge discretion to impose misdemeanor punishment this provision does not reduce the offense to a misdemeanor. Kent v. State, 129 Ga. App. 71 (198 SE2d 712). See Code Ann. § 26-3101. Theft of property of a value in excess of $100 is a felony by statutory definition. Accordingly, the State Court of Troup County had no jurisdiction over the defendant under the accusation which charged a felony, and all proceedings were null and void.
Judgment reversed. Deen and Quillian, JJ., concur.